Case 2:20-cv-02124-ELW Document 20                   Filed 04/09/21 Page 1 of 3 PageID #: 723




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION


RANCE DOOLY                                                                     PLAINTIFF

       v.                             CIVIL NO. 20-2124


ANDREW M. SAUL, Commissioner
Social Security Administration                                                  DEFENDANT

                                  MEMORANDUM OPINION

       Plaintiff, Rance Dooly, brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial

review of a decision of the Commissioner of the Social Security Administration (Commissioner)

denying his claims for a period of disability and disability insurance benefits (DIB) under the

provisions of Title II of the Social Security Act (Act). In this judicial review, the Court must

determine whether there is substantial evidence in the administrative record to support the

Commissioner's decision. See 42 U.S.C. § 405(g).

       Plaintiff protectively filed his current application for DIB on September 12, 2017, alleging

an inability to work since March 1, 2017, due to severe depression, an inability to grip or lift with

his hands, anxiety, and arthritis. (Tr. 61, 162). An administrative hearing was held on September

5, 2019, at which Plaintiff appeared with counsel and testified. (Tr. 28-57).

       By written decision dated November 29, 2019, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe. (Tr. 12).

Specifically, the ALJ found Plaintiff had the following severe impairments: a generalized anxiety

disorder, major depressive disorder, de Quervain tenosynovitis, obesity, and bilateral carpal tunnel

syndrome status post release. However, after reviewing all of the evidence presented, the ALJ


                                                 1
Case 2:20-cv-02124-ELW Document 20                   Filed 04/09/21 Page 2 of 3 PageID #: 724




determined that Plaintiff’s impairments did not meet or equal the level of severity of any

impairment listed in the Listing of Impairments found in Appendix I, Subpart P, Regulation No.

4. (Tr. 13). The ALJ found Plaintiff retained the residual functional capacity (RFC) to:

       perform light work as defined in 20 CFR 404.1567(b) except he can occasional
       (sic) push or pull with his bilateral upper extremities. In addition, he is limited to
       work where interpersonal contact is incidental to the work performed, the work-
       related tasks involve few variables with minimal judgment and are no more
       complex than those learned and performed by rote, and the supervision required is
       simple, direct, and concrete (unskilled).
(Tr. 14). With the help of a vocational expert, the ALJ determined Plaintiff could perform work as

a marking clerk, a photocopy machine operator, and a routing clerk. (Tr. 21-22).

       Plaintiff then requested a review of the hearing decision by the Appeals Council, which

denied that request on June 16, 2020. (Tr. 1-6). Subsequently, Plaintiff filed this action. (Doc. 2).

This case is before the undersigned pursuant to the consent of the parties. (Doc. 4). Both parties

have filed appeal briefs, and the case is now ready for decision. (Docs. 18,19).

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the


                                                 2
Case 2:20-cv-02124-ELW Document 20                   Filed 04/09/21 Page 3 of 3 PageID #: 725




evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds that the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, No. 08-

0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming ALJ’s denial of

disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       DATED this 9th day of April 2021.


                                                  /s   / Erin L. Wiedemann
                                                  HON. ERIN L. WIEDEMANN
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 3
